Case 2:20-cv-06919-ODW-GJS Document 4 Filed 08/04/20 Page 1 of 1 Page ID #:22


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
       BLACK LIVES MATTER; WOMEN
11     IN LOS ANGELES, MINNESOTA,               Case No. 2:20-cv-06919-ODW (GJS)
       & AROUND THE WORLD &
12     PITTSBURGH CONTACT;
       FREDERICK BANKS, 05711068,
13     NEOCC, 2240 Hubbard Road,                 JUDGMENT
       Youngstown, OH 44505,
14
                   Petitioners
15
             v.
16
       CENTRAL INTELLIGENCE
17     AGENCY; WARDEN, NEOCC
       CORECIVIC,
18
                   Respondents.
19
20
        Pursuant to the Court’s Order Dismissing Petition,
21
22
        IT IS ADJUDGED THAT the above-captioned action is dismissed.
23
24
     DATE: August 4, 2020           __________________________________
25                                       OTIS D. WRIGHT II
26                                       UNITED STATES DISTRICT JUDGE

27
28
